COPE, Judge
(dissenting).
With respect to a somewhat complicated commercial transaction between the parties, the plaintiff/appellant alleged, in part, that he had loaned defendant/appellee Schultheis $60,000 which Schultheis had orally promised to repay. Appellee Milan Motors, Inc. had issued compensation checks to appellant Marriott in the amount of $60,000, which Marriott endorsed to Schultheis. Appellant Marriott paid the income taxes on the $60,000 amount. Appel-lee Schultheis concedes that he used the proceeds of the endorsed checks to purchase Marriott’s former home from the buyer at a foreclosure sale.
Appellant Marriott has testified under oath that there was an oral agreement by Schultheis to repay the $60,000. Schultheis has submitted an affidavit in which he says there was no such agreement. The appel-lees position that there was no equity of redemption in the property subsequent to the foreclosure misses the point. The $60,-000 amount was used for acquisition of the property. The flow of funds corresponds to Marriott’s account of the transaction. On this record there are disputed issues of material fact with respect to the oral agreement, and alternatively a claim for unjust enrichment to the extent of income taxes paid by Marriott. I would reverse the summary judgment.